DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0009]: “configured to be execute” should be –configured to execute--  
Paragraph [0009]: “instructions to transmitting” should be –instructions to transmit—
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data center 116 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 126, the user (assumed to be mislabeled 226 in the drawing), 212, the data center, and 500, vehicles, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
255” has been used to designate both the start mile and the end mile.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 260, 265, and 270.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a method without significantly more as the claims may be interpreted as a mental process. 
For step 2A, the claim(s) recite(s) receiving, via a communication network, a plurality of electronic signals conveying a plurality of vehicle information for a plurality of vehicles, each vehicle information including at least a vehicle identifier of the vehicle, a driver identifier of a driver of the vehicle, available hours of service (HOS) for each driver associated with the plurality of vehicles, and vehicle location information, wherein the plurality of vehicles are equipped with communication and safety systems that facilitate vehicle platooning; identifying a first subset of the plurality of vehicles that are candidates for platooning in a geographic area based on the plurality of vehicle information; selecting at least one second subset of vehicles to be included in at least one platooning convoy from the first subset of the plurality of vehicles that are candidates for platooning in the geographic area based in part on the available HOS for the each driver; and transmitting, via the communication network, a platooning configuration to the at least one second subset of vehicles for initiating the at least one platooning convoy.  Nothing in the claim elements preclude these actions from being performed in the mind.  For example, one could easily determine which vehicles are traveling along the same route and have them form a platoon.  This judicial exception is not integrated into a practical application because the claim recites the additional element of "a method executable by a network-based control computer". 
For Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the 

Claim Objections
Claim 9 is objected to because of the following informalities:  "configured to executed the instructions" should be --configured to execute the instructions--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-9, 12-16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smartt et al. (US Pub No: 20180211546 A1, hereinafter Smartt) in view of Lei et al. (CN 109147312 A, hereinafter Lei).
Regarding Claim 1:

A method executable by a network-based control computer for controlling vehicles for platooning, comprising.  Paragraph [0061] describes vehicles A and B that are 100 feet apart and available for linking.  Paragraph [0063] describes a network operating center (NOC) that guides the vehicles A and B to a rendezvous point suitable for platooning.
receiving, via a communication network, a plurality of electronic signals conveying a plurality of vehicle information for a plurality of vehicles, each vehicle information including at least a vehicle identifier of the vehicle, a driver identifier of a driver of the vehicle, available hours of service (HOS) for each driver associated with the plurality of vehicles, and vehicle location information, wherein the plurality of vehicles are equipped with communication and safety systems that facilitate vehicle platooning.  Paragraph [0137] part f. describes identifying the driver status, including the length of time on the shift.  Paragraph [0137] part d. describes finding the location of potential platonic candidates using specific identifying information, such as the vehicle number.  Paragraph [0118] part n. describes a driver identity, which is equivalent to the driver identifier.
identifying a first subset of the plurality of vehicles that are candidates for platooning in a geographic area based on the plurality of vehicle information.  Paragraph [0137] describes a NOC that identifies the location of potential platooning candidates.  Paragraph [0089] describes a platoon controller ECU that communicates with other platoon candidates via a DSRC or short-range communication link.
and transmitting, via the communication network, a platooning configuration to the at least one second subset of vehicles for initiating the at least one platooning convoy.  Paragraph [0048] describes transmitting data packets, specifying a first location at which the autonomous operation may begin and a second location beyond which the autonomous operation is not authorized.  Paragraph [0200] describes vehicles that are preparing to platoon by checking if all the platooning conditions are met, as shown in 15150.  If they are met, the drivers can initiate platooning by pressing a button 15250.  Paragraph [0137] describes how a lead or a follower vehicle is determined, taking considerations such as the driver status and length of time on shift.
based in part on the available HOS for the each driver.  Paragraph [0137] part f. describes identifying the driver status, including the length of time on the shift.  
Smartt does not disclose selected a second subset of vehicles to be included in one platooning convoy from the first subset of vehicles that candidates for platooning in the geographic area based in part on the available Hours of Service (HOS) for each driver.
Lei teaches:
selecting at least one second subset of vehicles to be included in at least one platooning convoy from the first subset of the plurality of vehicles that are candidates for platooning in the geographic area.  Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt to incorporate the teachings of Lei to show a second subset of vehicles to be included in one platooning convoy from the first subset of vehicles that candidates for platooning in the geographic area based in part on the available Hours of Service (HOS) for each driver.  One would have been motivated to do so because vehicles traveling to different destinations can travel together in a shared platoon.  These separate groups can be identified in a subset of groups to improve organization and efficiency of the platoon.

Regarding Claim 9:
	Smartt discloses:
A network-based control computer for controlling vehicles for platooning, comprising.  Paragraph [0061] describes vehicles A and B that are 100 feet apart and available for linking.  Paragraph [0063] describes a network operating center (NOC) that guides the vehicles A and B to a rendezvous point suitable for platooning.
a memory configured to store instructions; a processor communicatively coupled with the memory, the processor configured to executed the instructions to.  Paragraph [0047] describes a processor and non-volatile memory.
receive, via a communication network, a plurality of electronic signals conveying a plurality of vehicle information for a plurality of vehicles, each vehicle information including at least a vehicle identifier of the vehicle, a driver identifier of a driver of the vehicle, available hours of service (HOS) for each driver associated with the plurality of vehicles, and vehicle location information, wherein the plurality of vehicles are equipped with communication and safety systems that facilitate vehicle platooning.  Paragraph [0137] part f. describes identifying the driver status, including the length of time on the shift.  Paragraph [0137] part d. describes finding the location of potential platonic candidates using specific identifying information, such as the vehicle number.  Paragraph [0118] part n. describes a driver identity, which is equivalent to the driver identifier.
identify a first subset of the plurality of vehicles that are candidates for platooning in a geographic area based on the plurality of vehicle information.   Paragraph [0137] describes a NOC that identifies the location of potential platooning candidates.  Paragraph [0089] describes a platoon controller ECU that communicates with other platoon candidates via a DSRC or short-range communication link.
and transmit, via the communication network, a platooning configuration to the at least one second subset of vehicles for initiating the at least one platooning convoy.  Paragraph [0048] describes transmitting data packets, specifying a first location at which the autonomous operation may begin and a second location beyond which the autonomous operation is not authorized.  Paragraph [0200] describes vehicles that are preparing to platoon by checking if all the platooning conditions are met, as shown in 15150.  If they are met, the drivers can initiate platooning by pressing a button 15250.  Paragraph [0137] describes how a lead or 
based in part on the available HOS for the each driver.  Paragraph [0137] part f. describes identifying the driver status, including the length of time on the shift.  
Smartt discloses identifying the available HOS for each driver but does not disclose selected a second subset of vehicles to be included in one platooning convoy from the first subset of vehicles that candidates for platooning in the geographic area based in part on the available Hours of Service (HOS) for each driver.
Lei teaches:
select at least one second subset of vehicles to be included in at least one platooning convoy from the first subset of the plurality of vehicles that are candidates for platooning in the geographic area.  Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt to incorporate the teachings of Lei to show a second subset of vehicles to be included in one platooning convoy from the first subset of vehicles that candidates for platooning in the geographic area based in part on the available Hours of Service (HOS) for each driver.  One would have been motivated to do so because vehicles traveling to different 
	Claim 17 is substantially similar to claim 9 and is rejected on similar grounds.

Regarding Claim 4:
	Smartt discloses:
identifying the logistic constraints of each vehicle of the first subset of the plurality of vehicles.  Paragraph [0137] describes a list of logistical constraints such as weather data, road condition data, and road regulatory information.
and selecting the at least one second subset of vehicles from the first subset of the plurality of vehicles based on a determination that the logistic constraints of the at least one second subset of vehicles are compatible for the at least one platooning convoy.  Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination.
Smartt does not disclose accessing a database that includes logistic constraints associated with the vehicles, where the logistic constraints includes a customer time requirement, a parking availability constraint, a service time constraint, or a navigation route for the vehicles.
Lei teaches:
The method of claim 1, wherein selecting the at least one second subset of vehicles to be included in the at least one platooning convoy comprises: accessing a database that includes logistic constraints associated with the plurality of vehicles, wherein the logistic constraints include one or more of a customer time requirement, a parking availability constraint, a service time constraint, or a navigation route for the plurality of vehicles.  Paragraph [0085] describes a fleet travel plan that includes a travel route, or a navigation route for the plurality of vehicles.  Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination.
	Claims 12 and 20 are substantially similar to claim 4 and are rejected on similar grounds.

Regarding Claim 5:
	Claim 5 is rejected based on the combination of Smartt and Lei.
Smartt discloses:
and organizing the platooning convoy based at least in part on determining the time.  Paragraph [0074] describes a vehicle 360 that is in range of vehicles 100 and 105 and broadcasts it’s time to destination over short-range communication (DSRC) connection.
	Lei teaches:
The method of claim 1, further comprising: determining a time that each vehicle in the at least one second subset of vehicles needs to reach a location of interest. Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination. 
	Claim 13 is substantially similar to claim 5 and is rejected on similar grounds.

Regarding Claim 6:
	Smartt discloses:
The method of claim 5, wherein the location of interest includes one or more of a destination location, an intermediate location, a rest stop, or a parking location.  Paragraph [0107] describes multiple vehicles that routinely follow the same route to nearby destinations.  
	Claim 14 is substantially similar to claim 6 and is rejected on similar grounds.

Regarding Claim 7:
	Claim 7 is rejected based on the combination of Smartt and Lei.
Smartt discloses:
and transmitting the navigation route to the at least one second subset of vehicles in the platooning convoy.  Paragraph [0048] describes transmitting data packets, 
	Smartt does not disclose a navigation route for the platooning convoy.
Lei teaches: 
The method of claim 1, wherein transmitting the platooning configuration to the at least one second subset of vehicles for initiating the at least one platooning convoy comprises: determining a navigation route for the platooning convoy.  Paragraph [014] describes a N travel route for fleet N.  Paragraph [0015] describes a second M travel route for fleet M in which they intersect and travel together along route K.  Route K becomes the navigation route for the platooning convoy.
	Claim 15 is substantially similar to claim 7 and is rejected on similar grounds.

Regarding Claim 8:
	Smartt discloses:
The method of claim 7, further comprising: determining a length of the navigation route that each vehicle in the at least one second subset of vehicles remains with the platooning convoy.   Paragraph [0221] part f. describes the total length of the platoonable miles of the shared route.  As shown in parts a-e, this can be done for all vehicles that want to join the platoon.
and transmitting instructions to each vehicle in the at least one second subset of vehicles notifying of the length of the navigation route that each vehicle remains as part of the platooning convoy.  Paragraph [0221] part f. describes the total 
	Claim 16 is substantially similar to claim 8 and is rejected on similar grounds.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Lei and further in view of Domnick et al. (US Pub No: 2017/0017927 A1, hereinafter Domnick).
Regarding Claim 2:
Smartt discloses identifying the driver status of the driver using HOS but does not disclose determining whether the available HOS for each driver satisfies a HOS threshold.  
Smartt discloses:
The method of claim 1, wherein selecting the at least one second subset of vehicles to be included in the at least one platooning convoy comprises: determining whether the available HOS for each driver associated with the plurality of vehicles.  Paragraph [0137] of Smartt part f. describes identifying the driver status, including the length of time on the shift and whether a vehicle should be a leader or follower based on this info.  
Smartt does not disclose a second subset of vehicles to be included in the at least one platooning convoy from the first subset of vehicles based on determining the available HOS for each driver of the at least second subset of vehicles.  Smartt and Lei do not teach satisfying or exceeding a HOS threshold.
Lei teaches:
and selecting the at least one second subset of vehicles to be included in the at least one platooning convoy from the first subset of the plurality of vehicles based on determining that the available HOS for each driver of the at least one second subset of vehicles.  Paragraph [0086] of Lei describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination.
Smartt and Lei do not teach satisfying or exceeding a HOS threshold.
Domnick teaches:
satisfies a HOS threshold.  Paragraph [0049] of Dominik describes driver log information 121 that tracks the amount of hours a driver has worked.  It provides an example where the off-duty hours falls below a predetermined threshold, or the driver has worked too many hours.  Paragraph [0040] of Dominik describes that the Federal Motor Carrier Safety Administration (FMCSA) issues the Hours of Service Regulations (HOS) that can be used as the threshold value.  
exceeds the HOS threshold.  Paragraph [0049] describes a situation where the number of off-duty hours of one or more drivers falls below a predetermined threshold.  Paragraph [0040] of Dominik describes that the Federal Motor Carrier Safety Administration (FMCSA) issues the Hours of Service Regulations (HOS) that can be used as the threshold value.  This is equivalent to the available HOS exceeding the HOS threshold because the predetermined threshold could be the 
The first disclosure is taught with a combination of Smartt and Domnick and the second disclosure is taught with a combination of Lei and Domnick.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt and Lei to incorporate the teachings of Dominik to determine the available HOS for each driver that satisfies a HOS threshold and select the available HOS for each driver based on whether it exceeds the HOS threshold.  One would have been motivated to do so because drivers that still have HOS available will be able to platoon while those who have worked too much are not allowed to platoon and should get to a destination immediately.
Claim 10 and 18 are substantially similar to claim 2 and are rejected on the same grounds.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Lei and further in view of Domnick.
Regarding Claim 3:
Smartt discloses identifying the driver status of the driver using HOS but does not disclose determining whether the available HOS for each driver satisfies a HOS threshold.  
Smartt and Domnick teach:
The method of claim 1, wherein selecting the at least one second subset of vehicles to be included in the at least one platooning convoy comprises: determining whether the available HOS for each driver associated with the plurality of vehicles satisfies a HOS threshold.  Paragraph [0049] of Dominik describes driver log information 121 that tracks the amount of hours a driver has worked.  It provides an example where the off-duty hours falls below a predetermined threshold, or the driver has worked too many hours.  Paragraph [0040] of Dominik describes that the Federal Motor Carrier Safety Administration (FMCSA) issues the Hours of Service Regulations (HOS) that can be used as the threshold value.  Paragraph [0137] of Smartt part f. describes identifying the driver status, including the length of time on the shift and whether a vehicle should be a leader or follower based on this info.  This is equivalent to the claim because Smartt uses the information from Dominik, including a HOS threshold, to identify whether a vehicle can platoon.
	Lei and Domnick teach:
and excluding one or more vehicles from the first subset of the plurality of vehicles that are candidates for the at least one platooning convoy based on determining that the available HOS for each driver of the first second subset of vehicles is less than the HOS threshold.  Paragraph [0049] of Dominik describes a situation where the number of off-duty hours of one or more drivers falls below a predetermined threshold.  Paragraph [0040] of Dominik describes that the Federal Motor Carrier Safety Administration (FMCSA) issues the Hours of Service Regulations (HOS) that can be used as the threshold value.  This is equivalent to the available HOS exceeding the HOS threshold because the predetermined threshold could be the FMCSA HOS threshold and the number of off-duty hours 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt and Lei to incorporate the teachings of Domnick to determine the available HOS for each driver that satisfies a HOS threshold and exclude the available HOS for each driver based on whether it is less than the HOS threshold.  One would have been motivated to do so because drivers that do not have HOS available should get not be allowed to platoon and get off the road immediately.
	Claims 11 and 19 are substantially similar to claim 3 and are rejected on similar grounds.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Lesher et al. (US Pub No: 2018/0188746 A1, hereinafter Lesher).
Lesher: A way to manage platoons on the highway, taking into consideration driver quality parameters.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665